DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
With regard to claim 17, the claim ends with a “;” and should end with a “.”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro (US 20060176542) hereto after referred to as D1

With regard to claim 1, D1 teaches an optical device, in at least fig. 1; comprising: a polarization splitter (3; [0121]) to split a unidirectional rotary optical beam (4, [0121]) into a first rotary optical beam having a first polarization state ([0017]; x) and a second rotary optical beam ([0017]; y) having a second polarization state, wherein the unidirectional rotary optical beam (x) and the second rotary optical beam (y) have optical power with a first direction of spatial rotation ([0037]); a reflective element ([0223]; dichroic mirror) to reverse a parity of the first rotary optical beam in association with causing optical power of the first rotary optical beam to have a second direction of spatial rotation ([0037]; changes optical rotation angle according to wavelength), wherein the second direction of spatial rotation is a direction of spatial rotation that is opposite ([0221]; opposite phase rotation) to the first direction of spatial rotation; and a polarization combiner ([0052]) to, after reversal of the parity of the first rotary optical beam, combine the first rotary optical beam and the second rotary optical beam to create a bi-directional rotary optical beam having the first polarization state and the second polarization state ([0179]), and wherein the bi-directional rotary optical beam has optical power with the first direction of spatial rotation and optical power with the second direction of spatial rotation ([0221]).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical device, in at least [0038] and [0221]; wherein the first rotary optical beam and the second rotary optical beam have approximately equal optical power.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical device, in at least [0061]; wherein the first polarization state is a first linear polarization and the second polarization state is a second linear polarization, wherein the first linear polarization and the second linear polarization are orthogonal linear polarizations.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical device, in at least [0191]; wherein the first polarization state is a first circular polarization and the second polarization state is a second circular polarization, wherein the first circular polarization and the second circular polarization are orthogonal circular polarizations.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical device, in at least [0037], [0039] and [0184]; further comprising a polarization convertor to: convert the first polarization state in the bi-directional rotary optical beam to a third polarization state, and convert the second polarization state in the bi-directional rotary optical beam to a fourth polarization state, wherein the polarization convertor includes a set of polarization-sensitive optics such that the third polarization state and the fourth polarization state are final polarization states to be delivered to a workpiece, and wherein the third polarization state and the fourth polarization state are rotationally symmetric orthogonal polarization states.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 5, wherein D1 further teaches an optical device, in at least [0046]; wherein the polarization convertor is a quarter waveplate, and the third polarization state and fourth polarization state are opposing circular polarizations.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 5, wherein D1 further teaches an optical device, in at least [0037] and [0059]; wherein the polarization convertor is oriented such that the first direction of spatial rotation is aligned with a direction of the third polarization state and such that the second direction of spatial rotation is aligned with a direction of the fourth polarization state.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 5, wherein D1 further teaches an optical device, in at least [0037] and [0021] wherein the polarization convertor is oriented such that the first direction of spatial rotation is anti-aligned with a direction of the third polarization state and such that the second direction of spatial rotation is anti-aligned with a direction of the fourth polarization state.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 5, wherein D1 further teaches an optical device, in at least [0037] and [0021] wherein the polarization convertor is oriented such that the first direction of spatial rotation is anti-aligned with a direction of the third polarization state and such that the second direction of spatial rotation is anti-aligned with a direction of the fourth polarization state.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical device, in at least [0038]; further comprising a rotating optic to introduce an angular shift between the first rotary optical beam and the second rotary optical beam in association with causing a spatial offset between the first polarization state and the second polarization state within the bi-directional rotary optical beam.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 10, wherein D1 further teaches an optical device, in at least [0135]; wherein an orientation of rotation of the rotating optic is adjustable in association with controlling the spatial offset.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 10, wherein D1 further teaches an optical device, in at least [0035] and [0038]; wherein an orientation of rotation of the rotating optic is synchronized with translation optics of a cutting head.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical device, in at least [0035]; wherein the optical device is implemented in: a process head of a materials processing system, an optical delivery fiber, or a splice box.

With regard to claim 14, D1 teaches a method, in at least fig. 1; comprising: splitting a unidirectional rotary optical beam (3; [0121]) into a first rotary optical beam (4) having a first polarization state ([0017]; x) and a second rotary optical beam having a second polarization state ([0017], y), wherein the unidirectional rotary optical beam (x) and the second rotary optical beam (y) have optical power with a first direction of spatial rotation ([0037]); causing optical power of the first rotary optical beam to have a second direction of spatial rotation ([0037]), the second direction of spatial rotation being a direction of spatial rotation that is opposite ([0221]; opposite phase rotation) to the first direction of spatial rotation; and combining ([0052]), after causing the optical power of the first rotary optical beam to have the second direction of spatial rotation, the first rotary optical beam and the second rotary optical beam to create a bi-directional rotary optical beam, wherein the bi-directional rotary optical beam has both the first polarization state and the second polarization state ([0179]), and wherein the bi-directional rotary optical beam has optical power with the first direction of spatial rotation and optical power with the second direction of spatial rotation ([0221]).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches an optical device, in at least [0037], [0039] and [0184]; further comprising: converting the first polarization state in the bi-directional rotary optical beam to a third polarization state, and converting the second polarization state in the bi-directional rotary optical beam to a fourth polarization state, wherein the third polarization state and the fourth polarization state are rotationally symmetric polarization states.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical device, in at least [0046]; wherein the third polarization state and fourth polarization state are opposing circular polarizations.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical device, in at least [0037], [0021] and [0059], further comprising selectively causing either: the first direction of spatial rotation to be aligned with a direction of the third polarization state and the second direction of spatial rotation to be aligned with a direction of the fourth polarization state; or the first direction of spatial rotation to be anti-aligned with a direction of the third polarization state and the second direction of spatial rotation to be anti-aligned with a direction of the fourth polarization state.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 14, wherein D1 further teaches an optical device, in at least [0038]; further comprising adjusting an orientation of a rotating optic in association with controlling a spatial offset between the first polarization state and the second polarization state within the bi-directional rotary optical beam.

With regard to claim 19, D1 teaches a system, in at least figure 1, comprising: an optical input to receive an input rotary optical beam (2) having optical power with a first direction of spatial rotation; a splitter (3) to split the input rotary optical beam into a first rotary optical beam and a second rotary optical beam (4, [0017]; x,y), wherein the first rotary optical beam (x) has a first linear polarization state, and wherein the second rotary optical beam (y) has a second linear polarization state and optical power with the first direction of spatial rotation ([0037]), wherein the first linear polarization state (x) and the second linear polarization state (y) are orthogonal linear polarization states ([0061]); a set of reflectors ([0223]; dichroic mirror) to cause the optical power of the first rotary optical beam to have a second direction of spatial rotation ([0037]), wherein the second direction of spatial rotation is a direction of spatial rotation that is opposite ([0221]) to the first direction of spatial rotation; and a combiner ([0052]) to receive the first rotary optical beam and the second rotary optical beam and output an output rotary optical beam, wherein the output rotary optical beam has the first linear polarization state and the second linear polarization state ([0179]), and wherein the output rotary optical beam has optical power with the first direction of spatial rotation and optical power with the second direction of spatial rotation ([0221]).

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 19, wherein D1 further teaches an optical device, in at least [0037], [0039] and [0184] further comprising a convertor to: convert the first linear polarization state in the output rotary optical beam to a third linear polarization state, and convert the second linear polarization state in the output rotary optical beam to a fourth linear polarization state, wherein the third linear polarization state and the fourth linear polarization state are rotationally symmetric polarization states ([0195]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872